Title: From George Washington to Pennsylvania Legislature, 17 February 1797
From: Washington, George
To: Pennsylvania Legislature


                        
                            Gentlemen, 
                             c.17 February 1797
                        
                        The kindness of my fellow citizens has given me frequent occasions to make my
                            acknowledgments for their expressions of confidence, attachment and affection; and for
                            their honorable testimonies that my public cares and labours have been useful to my country.
                        With great satisfaction I receive your additional testimony, that as a public
                            man I have not lived in vain.
                        Though now seeking that repose which retirement and the tranquil pursuit of
                            rural affairs are calculated to afford, and which my time of life requires, the love of my
                            country will indeed suffer no abatement: its safety & prosperity will be essential
                            to the enjoyment of my remaining years. And I confide in the discernment and patriotism of
                            my fellow-citizens for the choice of wise and virtuous men who will successively administer
                            every branch of the government in such manner as, under divine Providence, to enforce the
                            general happiness. For your affectionate wishes for my present & future felicity, accept,
                            gentlemen, my cordial thanks.
                        
                            Go: Washington
                            
                        
                    